UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1724


GREGORY ALAN BEATTY,

                Plaintiff - Appellant,

          v.

BAC HOME LOAN SERVICING, LP, (Erin M. Brady, Esq.),

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-cv-02229-RDB)


Submitted:   November 15, 2011            Decided:   November 17, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory Alan Beatty, Appellant Pro Se.       Alec      Winfield   Farr,
BRYAN CAVE, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gregory Alan Beatty appeals the district court’s order

granting summary judgment in favor of the Defendant on his civil

diversity     action.        We    have   reviewed     the    record    and   find    no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.             Beatty v. BAC Home Loan Serv., LP, No.

1:10-cv-02229-RDB       (D.       Md.   filed   June    21,    2011,    and   entered

June 22,    2011).      We    dispense     with   oral       argument    because     the

facts   and    legal    contentions       are   adequately      presented      in    the

materials     before    the       court   and   argument      would     not   aid    the

decisional process.



                                                                              AFFIRMED




                                           2